FILED
                            NOT FOR PUBLICATION                                SEP 04 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KRISHNA KUMAR GURUNG,                            No. 09-70955

              Petitioner,                        Agency No. A098-510-886

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 29, 2012**
                               Seattle, Washington

Before: SCHROEDER and GOULD, Circuit Judges, and RAKOFF, Senior District
Judge.***

       Krishna Kumar Gurung, a native and citizen of Nepal, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for Southern New York, sitting by designation.
immigration judge’s denial of his application for asylum, withholding of removal,

and relief under the Convention Against Torture. We have jurisdiction under 8

U.S.C. § 1252. We review questions of law de novo and findings of fact for

substantial evidence. Haile v. Holder, 658 F.3d 1122, 1125 (9th Cir. 2011). We

deny in part and dismiss in part the petition for review.

      The record does not compel reversal of the agency’s denial of Gurung’s

asylum claim because he did not establish past persecution or a well-founded fear

of future persecution on account of his political beliefs; rather he was mistreated

because the Maoists believed he had money that could be extracted. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (economic

motivations do not constitute persecution on account of political opinion). Even if

he proved past persecution and was entitled to a presumption of well-founded fear,

there was substantial evidence to support the agency’s finding that the presumption

had been rebutted by proof of changed circumstances in Nepal. See

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir. 2003).

      Because Gurung did not establish his eligibility for asylum, he necessarily

fails to satisfy the higher standard for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We also conclude that substantial evidence supports the agency’s denial of

relief under the Convention Against Torture because Gurung did not show that it is
more likely than not that he would be tortured if returned to Nepal. See Santos-

Lemus, 542 F.3d at 747–48.

      Finally, we lack jurisdiction to consider Gurung’s request for humanitarian

asylum because he did not raise this claim to the agency. See Tijani v. Holder, 628
F.3d 1071, 1080 (9th Cir. 2010).

      DENIED IN PART and DISMISSED IN PART.